The petitioner states that he has been arrested by the constable of the township and county of St. Louis, upon warrant issued by a justice of the peace of said county, —No exception is taken to the warrant of the justice or to the affidavit on which it was issued. The only ground on w^ch the petitioner claims to be discharged by habe-as corpus, is the want of jurisdiction in the justice over °^®nce charged upon him, which offence the petition-contends is an indictable offence and properly cognisa-ble in the circuit court. The offence charged, is the keep-¡ng a table commonly called a roulette, at which a same chance was played ior money, and inducing and permitting one William, a negro boy slave &c., to bet against the said roulette, at the said game of chance, played as aforesaid, whereby the said Wil'iam did lose a large sum money &c. The 87th section of “an act concerning crimes and punishments” Rev. Code p. 309, subjects the person convicted of the offence charged, to afine not exceeding five hundred dollars, nor less than fifty dollars, to stand in the pillory one hour, to receive not less than ten, more than thirty-nine stripes, and to be imprisoned exceeding one year, at the discretion of the court be-whom the conviction is had. The law since, has modified in some sort, the punishment to be inflicted upon conviction, but the law still looks anxiously to the preven- and punishment of the offence charged upon the petitioner, The 5th section of “An act to *220tngs in criminal cases,” Rev. Code p. 314, provides amongst other things, that Justices of the Peace in their respective counties, shall have full power and authority, to issue process against, a.nd to take all manner of recognizances of persons charged with any offence against the laws of the state &c. Why the authority of the justice of the peace under this act, should not be exercised in a case like the present, as well as in a case of murder or other felony, it is difficult to imagine. In both cases, it may be often essential to the punishment of the offender, that he be arrested at the moment and recognized along with the proper witnesses, or committed to jail, as the case may require. The affidavit on which the warrant has issued, makes out a prima facie case of guilt; a'bill of indictment, regularly found in the circuit court, would amount to nothing more. In both cases, the accused will be rightfully subjected- to arrest and imprisonment, {unless proper bail be given,) until the offence charged can be deliberately investigated and passed upon by the proper tribunal. The application is therefore refused.